DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 6 July 2022 and 11 August have been entered.

This is a non-final office action in response to remarks filed on 6 July 2022 and the request for continued examination filed on 11 August 2022.  Claims 1-20 are amended.  No claims are canceled or added.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments (that the combination of Kapoor, Allen, and Higgins failed to teach the amended language), see remarks pages 9-12, filed 6 July 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 over Kapoor in view of Allen and Higgins have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating the newly discovered prior art, Rao, as the primary reference to teach the amended language and other elements of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Patent 10,021,059) in view of Kapoor et al. (U.S. Patent Publication 2020/0403951).

Regarding claim 1, Rao disclosed a method, implemented at least in part by one or more computing devices of a communication platform, the method comprising: 
generating, based at least in part on selection of a user interface element associated with a message posted in a first channel of the communication platform, a thread for the message, wherein the thread maintains communications, relating to the message, between users of the first channel (see Rao 2:62-66: channels collate posts according to themes, locations, places, users, groups, etc. | 3:9-12: creating channels that comprise users, places, objects, etc. and allow for a conversation thread of all items associated with the channel | 7:10-11: creating custom channels and group topics between individuals | 3:44-50: dynamically creating a new channel based on a message posted in another channel, e.g. two channels include posts about the same topic, so a new channel is dynamically created including the overlapping posts from the two channels (3:56-62) | Fig. 1, 6:45-54: mobile application in which multiple channels and messages are displayed, an editor approves content to be included in a trending thread);
receiving, in association with the thread, a first request (see Rao-Kapoor combination below; Kapoor 0179: dividing a conversation into multiple topics or sub-topics, messaging system receives a request to implement a sub-messaging thread within the group messaging thread) to create a second channel based at least in part on the communications within the thread, wherein the second channel is different from the first channel (see Rao 3:44-50: dynamically creating a new channel based on a message posted in another channel, e.g. two channels include posts about the same topic, so a new channel is dynamically created including the overlapping posts from the two channels (3:56-62));
identifying one or more users that are associated with the thread and one or more messages that are associated with the thread (see Rao 3:44-50: dynamically creating a new channel based on a message posted in another channel, e.g. two channels include posts about the same topic, so a new channel is dynamically created including the overlapping posts from the two channels (3:56-62) | 7:16-32: new channels inherit members and posts from other channels); and
creating the second channel comprising the one or more messages (see Rao 3:44-50: dynamically creating a new channel based on a message posted in another channel, e.g. two channels include posts about the same topic, so a new channel is dynamically created including the overlapping posts from the two channels (3:56-62)), wherein the one or more users that are members of the first channel are members of the second channel (see Rao 7:16-22: channel membership can be inherited from other channels).
Rao did not explicitly disclose that the second channel associated with the thread is created based on “receiving a first request”. In light of Rao’s teachings that a trending channel is dynamically created according to thematic interests and that the content of the trending channel is first approved by an editor and obtained from other channels (see above citations), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the new channel would be created in response to “receiving a first request”. However in a related art, Kapoor disclosed receiving a request to create a sub-messaging thread (see above citations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rao and Kapoor to further clarify that the second channel’s creation is triggered by “receiving a first request”. Including Kapoor’s teachings would increase the customizability of Rao’s channels (see Kapoor 0180: customizability) and reduce wasted system resources and reduce inefficiencies in discussions of shared content (see Kapoor 0007).
Regarding claim 8, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Rao-Kapoor according to the rationale provided above.  Rao-Kapoor further disclosed a system associated with a communication platform, wherein the system comprises: one or more processors (see Rao 12:35-40: processors); and one or more computer-readable media comprising instructions that, when executed by the one or more processors (see Rao 12:35-40: processors, memory, software executed by processors), cause the system to perform the method of claim 1 above. 

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Rao-Kapoor according to the rationale provided above.  Rao-Kapoor further disclosed one or more computer-readable media comprising instructions that, when executed by one or more processors of a computing device of a communication platform (see Rao 12:35-40: processors, memory, software executed by processors), cause the computing device to perform the method of claim 1 above.

Regarding claim 2, Rao-Kapoor disclosed the method of claim 1, further comprising:
determining that a number of messages associated with the thread meets or exceeds a threshold number of messages (see Rao 8:29-31: new channel is created when posts exceed a threshold);
causing a presentation of a selectable option (see Kapoor 0179: dividing a conversation into multiple topics or sub-topics, implementing a sub-messaging thread within the group messaging thread) to create the second channel to be presented on a client of a user associated with the first channel (see Rao 3:44-50: dynamically creating a new channel based on a message posted in another channel, e.g. two channels include posts about the same topic, so a new channel is dynamically created including the overlapping posts from the two channels (3:56-62) | Fig. 1, 6:45-54: mobile application in which multiple channels and messages are displayed, an editor approves content to be included in a trending thread); and
receiving an indication of a second selection of the selectable option to create the second channel (see Kapoor 0179: messaging system receives a request to implement a sub-messaging thread within the group messaging thread).
The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.

Regarding claim 9, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Rao-Kapoor according to the rationale provided above. The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.

Regarding claim 16, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Rao-Kapoor according to the rationale provided above. The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.

Regarding claim 4, Rao-Kapoor disclosed the method of claim 1, further comprising:
based at least in part on receiving the first request, sending, to a client associated with a user associated with the first channel, a second request to identify a subset of users for association with the second channel, wherein the second request comprises a list of the one or more users that are associated with the thread (see Kapoor 0180: communication system provides and receives a selection of members of the group messaging thread for inclusion in the sub-messaging thread);
receiving, from the client and based at least in part on the second request (see Kapoor 0180: communication system provides and receives a selection of members of the group messaging thread for inclusion in the sub-messaging thread), a second selection of the subset of the users from the list of the one or more users (see Rao 7:16-22: channel membership can be inherited from other channels); and
associating the subset of the users with the second channel based at least in part on the second selection (see Rao 7:16-22: channel membership can be inherited from other channels).
The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.

Regarding claim 11, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Rao-Kapoor according to the rationale provided above. The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.
Regarding claim 18, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Rao-Kapoor according to the rationale provided above. The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.

Regarding claim 5, Rao-Kapoor disclosed the method of claim 4, further comprising:
receiving, from the client and based at least in part on the second request (see Kapoor 0180: communication system provides and receives a selection of members of the group messaging thread for inclusion in the sub-messaging thread), an input corresponding to a user identifier associated with a second user not previously associated with the thread (see Rao 7:12-13: a new user joins the company and channels are newly created); and
based at least in part on a determination that the second user has permission to access the thread, associating the second user with the second channel (see Rao 9:8-10: privacy controls are set for the channels | 9:53-60: permission to obtain access to a channel include confirming an email address or performing other actions).
The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.
Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Rao-Kapoor according to the rationale provided above. The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.

Regarding claim 19, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Rao-Kapoor according to the rationale provided above. The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.

Regarding claim 6, Rao-Kapoor disclosed the method of claim 1, further comprising:
receiving, in association with a third-party application presented via the communication platform (see Kapoor 0256: networking system and third-party system operate together to provide the user with social networking services (see Kapoor 0256) and third-party content (see Kapoor 0257) | Kapoor 0264: user interacts with third-party resources, e.g. Spotify application (Kapoor 0268)), a second request (see Kapoor 0179: messaging system receives a request to implement a sub-messaging thread within the group messaging thread) to create a third channel (see Rao 11:29-30: creating a third channel) based at least in part on the third-party application (see Kapoor 0178: user is allowed to join a messaging thread based on the user’s social affinity | 0282: social affinity coefficient is calculated using edges (e.g. third-party application edge – Kapoor 0268));
identifying (i) a subset of users that are associated with the third-party application (see Kapoor 0265: creating a social networking edge between a user and an application, e.g. Spotify) and (ii) data associated with the third-party application (see Kapoor 0268: creating a “listened” edge and a “used” edge associating the user with the Spotify application) to be associated with the third channel (see Rao 11:29-30: creating a third channel); and
creating the third channel (see Rao 11:29-30: creating a third channel) comprising the data associated with the third-party application (see Kapoor 0040: user joins message thread based on relevant interests | 0288: coefficient is used to identify relevant interests | 0178: user is allowed to join a messaging thread based on the user’s social affinity | 0282: social affinity coefficient is calculated using edges (e.g. third-party application edge – Kapoor 0268)), wherein the subset of the users are members of the third channel (see Rao 11:29-30: creating a third channel).
The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.

Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Rao-Kapoor according to the rationale provided above. The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.


Regarding claim 20, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Rao-Kapoor according to the rationale provided above. The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.

Regarding claim 7, Rao-Kapoor disclosed the method of claim 6, further comprising:
receiving an indication (see Kapoor 0179: messaging system receives a request to implement a sub-messaging thread within the group messaging thread) to create the third channel (see Rao 11:29-30: creating a third channel) based at least in part on one or more comments (see Rao 8:60-63: creating a new channel when the number of likes exceeds a threshold) associated with the third-party application (see Kapoor 0268: user-concept edge is created between a user and a third-party application, e.g. Spotify | 0267: user-concept edge is created based on a user’s action, e.g. liking (0267) or commenting on a post (0274) | 0282: social affinity coefficient is calculated using edges (e.g. third-party application edge – Kapoor 0268) | 0178: user is allowed to join a messaging thread based on the user’s social affinity),
wherein identifying data to be associated with the third-party application comprises identifying the one or more comments associated with the third-party application (see Kapoor 0268: user-concept edge is created between a user and a third-party application, e.g. Spotify | 0267: user-concept edge is created based on a user’s action, e.g. liking (0267) or commenting on a post (0274) | 0282: social affinity coefficient is calculated using edges (e.g. third-party application edge – Kapoor 0268) | 0178: user is allowed to join a messaging thread based on the user’s social affinity).
The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.

Regarding claim 14, the claim contains the limitations, substantially as claimed, as described in claim 7 above and is rejected under Rao-Kapoor according to the rationale provided above. The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rao-Kapoor as applied to claims 1, 8, and 15 above, and further in view of Allen et al. (U.S. Patent Publication 2018/0034756).

Regarding claim 3, Rao-Kapoor disclosed the invention, substantially as claimed, as described in claim 1, further comprising:
based at least in part on receiving the first request, sending, to a client associated with a user associated with the first channel, a second request to identify the one or more messages from a plurality of messages associated with the thread (see Rao-Kapoor-Allen combination below);
receiving, from the client and based at least in part on the second request, a second selection of the one or more messages (see Rao-Kapoor-Allen combination below); and
displaying the second selection of the one or more messages in the second channel (see Rao 3:44-50: dynamically creating a new channel based on a message posted in another channel, e.g. two channels include posts about the same topic, so a new channel is dynamically created including the overlapping posts from the two channels (3:56-62) | Fig. 1, 6:45-54: mobile application in which multiple channels and messages are displayed, an editor approves content to be included in a trending thread).

Rao-Kapoor did not explicitly disclose “based at least in part on receiving the first request, sending, to a client associated with a user associated with the first channel, a second request to identify the one or more messages from a plurality of messages associated with the thread” and “receiving, from the client and based at least in part on the second request, a second selection of the one or more messages”.
In light of Rao’s teachings regarding creating a new channel including posts from other channels (see Rao 3:44-50) and Kapoor’s teachings regarding dividing a conversation into multiple topics or sub-topics (see Kapoor 0179), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the messages in the group messaging thread that are related to the sub-topic would be requested to be identified for inclusion in the sub-messaging thread, however in a related art, Allen disclosed identifying multiple topics within a multi-person dialogue and moving a set of messages to a separate topic (see Allen 0014).  Dynamic, topic-oriented, sub-groups are automatically created (see Allen 0032) and presented in a topical view of the conversations (see Allen 0033).  The first message is selected from the dialogue and processed (see Allen 0036) to create new topics and add posts to existing topics (see Allen 0040).  When the topic is determined to be a new topic (see Allen 0042), i.e. “based at least in part on receiving the first request”, a message is analyzed to determine if it is a new message (0042) or not new message (0043), i.e. “based at least in part on receiving the first request, sending, to a client associated with a user associated with the first channel, a second request to identify the one or more messages from a plurality of messages associated with the thread”.  Individual messages are automatically assigned to topics and messages of the same topic are grouped together (see Allen 0039).  A message is processed to determine if it is a parent message of a new topic (see Allen 0046) or a child message of the new topic (see Allen 0047). Message processing continues until all of the child messages associated with the topic have been identified and processed (see Allen 0048), i.e. “receiving, from the client and based at least in part on the second request, a selection of the one or more messages”.  After finishing the processing of the messages, the messages are displayed according to topic segregation and filtering (see Allen 0049).  
The motivation to combine Rao and Kapoor is the same as that provided in claim 1 above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rao-Kapoor and Allen to further clarify how topics are identified within a messaging thread.  Including Allen’s teachings would increase users’ productivity (see Allen 0014) by reducing the user’s wasted time in examining older messages on unimportant topics (see Allen 0002).

Regarding claim 10, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Rao-Kapoor-Allen according to the rationale provided above. The motivation to combine Rao, Kapoor, and Allen is the same as that provided in claim 3 above.

Regarding claim 17, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Rao-Kapoor-Allen according to the rationale provided above. The motivation to combine Rao, Kapoor, and Allen is the same as that provided in claim 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.W.R./Examiner, Art Unit 2452     
Angela.Widhalm@uspto.gov                                                                                                                                                                                                   
1 December 2022

/Patrice L Winder/Primary Examiner, Art Unit 2452